Evans, P. J.
The assignment of error is-upon the refusal of a temporary, injunction, and a consideration of the evidence is necessary for a determination of the alleged error. The bill of exceptions does not contain the evidence, nor was an approved brief of the evidence filed as part of the record. The plaintiff in error, after the bill of exceptions was signed, presented to the court a number of affidavits for identification and certification that they were used on the hearing. This the court did; but there is no authority of law for such procedure, and the evidence is not properly before this court. The judgment must, therefore, be affirmed for failure to show error.

Judgment affirmed.


All the Justices concur.